UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6746


CALVIN SCOTT WEDINGTON,

                Plaintiff - Appellant,

          v.

UNNAMED DEPUTY U.S. MARSHAL; KENNY ATKINSON; NURSE BEASLEY;
MATTHEW W. MELLADY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:16-ct-03115-BO)


Submitted:   October 7, 2016                 Decided:   October 18, 2016


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Scott Wedington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Calvin Scott Wedington appeals from the district court’s

order    dismissing     under         28   U.S.C.       § 1915(g)        (2012)    his     civil

action filed pursuant to Bivens v. Six Unknown Named Agents of

Fed.    Bureau    of   Narcotics,          403       U.S.    388    (1971).       On   appeal,

Wedington fails to explain how the district court erred in its

dismissal decision.          Accordingly, Wedington has waived appellate

review of the court’s order.                      See 4th Cir. R. 34(b); Wahi v.

Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir.

2009);    Williams     v.    Giant         Food      Inc.,    370       F.3d   423,    430   n.4

(4th Cir.    2004).         We    thus      grant       leave      to    proceed      in   forma

pauperis and affirm the district court’s judgment.                                We dispense

with oral argument because the facts and legal contentions are

adequately       presented       in   the    materials         before      this    court     and

argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                 2